Citation Nr: 1136065	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  10-39 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 2002) for a vitreous hemorrhage and an irregular and nonreactive left eye pupil.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a phacoemulsification with posterior chamber intraocular lens implant at a VA facility in January 2008 because he had a visually significant cataract in the left eye.  He claims that he developed a vitreous hemorrhage and an irregular and nonreactive left eye pupil as a result of the surgery.  

VA has obtained VA treatment records from January 2008.  The Board finds, however, that eye treatment records from prior to January 2008 would be relevant in addressing the status of the Veteran's left eye prior to the surgery.  Thus, VA eye treatment records from June 2006 to January 2008 treatment records must be obtained.

Additionally, in the January 23, 2008 surgical report the examiner wrote, "Prior to the day of surgery, informed consent was obtained from the patient."  Unfortunately, any signed consent form is not in the record available to the Board, and that document is relevant to the issue on appeal.  38 C.F.R. § 3.361(d)(1) (2010).  Hence, further development is in order.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO is to attempt to obtain VA treatment records from the Durham VA Medical Center from June 2006 to January 2008 and associate them with the claims file.  Additionally, the AMC/RO must attempt to secure any and all records addressing the appellant's informed consent to the eye surgery performed in January 2008.  This specifically includes securing any consent signed by the appellant himself.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO/AMC may conduct any additional development it deems is warranted, particularly if it receives additional evidence that warrants obtaining a new medical opinion or an addendum to the medical opinions previously secured in 2009 and 2010.

3.  Thereafter, the RO/AMC must readjudicate the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a vitreous hemorrhage and an irregular and nonreactive left eye pupil.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

